              Case 3:16-cr-00440-WHA Document 161 Filed 02/18/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210579)
   KATHERINE L. WAWRZYNIAK (CABN 252751)
 5 Assistant United States Attorneys

 6          1301 Clay Street, Suite 340S
            Oakland, California 94612
 7          Telephone: (510) 637-3680
            FAX: (510) 637-3724
 8          michelle.kane3@usdoj.gov
            Katherine.Wawrzyniak@usdoj.gov
 9
     Attorneys for United States of America
10

11                                    UNITED STATES DISTRICT COURT

12                                  NORTHERN DISTRICT OF CALIFORNIA

13                                         SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,       )                    No. CR 16-00440 WHA
15                                   )
          Plaintiff,                 )                    UNITED STATES’ AMENDED WITNESS LIST
16                                   )
       v.                            )                    Trial: March 9, 2020
17                                   )                    Pretrial Conference: February 19, 2020
     YEVGENIY ALEXANDROVICH NIKULIN, )                    Time: 1:30 p.m.
18                                   )                    Courtroom No. 12
          Defendant.                 )
19                                   )
                                     )
20

21          The United States hereby gives notice to the Court and the defendant of the witnesses it may call
22 in its case-in-chief in the above-captioned case. This list is intended to be inclusive, is subject to

23 amendment or supplementation as trial preparations progress, and does not necessarily reflect the order

24 in which the government will call the witnesses. The government will notify the defense and Court of

25 any changes to this list.

26 //

27

28

     U.S. AMENDED WITNESS LIST
     CR 16-00440 WHA
            Case 3:16-cr-00440-WHA Document 161 Filed 02/18/20 Page 2 of 3




 1     Witness Name                               Anticipated Testimony
 2     FBI Special Agent Jeffrey Miller           Special Agent Miller will testify regarding the
                                                  investigation of defendant’s computer intrusions
 3                                                at LinkedIn, Dropbox, Formspring, Automattic,
                                                  and elsewhere. He will also testify regarding
 4                                                defendant’s trafficking of credentials stolen from
                                                  Formspring.
 5
                                                  Special Agent Miller may also testify as an expert
 6                                                with regard to the forensic examination of the
                                                  computer belonging to Oleksander Ieremenko
 7                                                and the market for stolen credentials, as reflected
                                                  in the government’s separate disclosure of expert
 8                                                testimony.
       FBI Special Agent Bryant Ling              Special Agent Ling will testify as an expert
 9                                                regarding the defendant’s intrusion into and use
                                                  of Nicholas Berry’s computer, as reflected in the
10                                                government’s separate disclosure of expert
                                                  testimony.
11     FBI Supervisory Special Agent Emily Odom   Special Agent Odom will testify regarding the
                                                  identification of defendant’s co-conspirators.
12     Barry Abrahamson                           Mr. Abrahamson is a “Systems Wrangler” at
                                                  Automattic. He will testify regarding the
13                                                defendant’s computer intrusion at Automattic,
                                                  which may include expert testimony regarding
14                                                analysis of logs and other evidence, as reflected
                                                  in the government’s separate disclosure of expert
15                                                testimony.
       Ade Olonoh                                 Mr. Olonoh, formerly the Chief Executive Officer
16                                                of Formspring, will testify regarding defendant’s
                                                  intrusion into Formspring computers and
17                                                trafficking of Formspring credentials. This may
                                                  include expert testimony regarding Formspring’s
18                                                system and his analysis of logs and other
                                                  evidence, as reflected in the government’s
19                                                separate disclosure of expert testimony.
       Matt Cudworth                              Mr. Cudworth, the former Chief Technology
20                                                Officer of the successor to Formspring, will
                                                  testify regarding his confirmation of stolen
21                                                Formspring credentials.
       John Sanders                               Mr. Sanders, formerly of Formspring, will testify
22                                                regarding defendant’s use of Sanders’ credentials
                                                  in connection with the computer intrusion at
23                                                Formspring.
       Corey Louie                                Mr. Louie was formerly in Trust, Safety, and
24                                                Security at Dropbox. He will testify regarding the
                                                  investigation into defendant’s computer intrusion
25                                                at Dropbox.
       Nicholas Berry                             Mr. Berry, an employee of LinkedIn, will testify
26                                                regarding defendant’s use of Berry’s computer
                                                  and credentials in connection with the computer
27                                                intrusion at LinkedIn.
       Ganesh Krishnan                            Mr. Krishnan, formerly LinkedIn Senior Director
28                                                of Engineering, will testify regarding his
                                                  investigation of defendant’s computer intrusion at
     U.S. AMENDED WITNESS LIST
     CR 16-00440 WHA                          2
            Case 3:16-cr-00440-WHA Document 161 Filed 02/18/20 Page 3 of 3




 1                                                       LinkedIn.
 2     Bruno Connelly                                    Mr. Connelly, an employee of LinkedIn, will
                                                         testify regarding the investigation of defendant’s
 3                                                       computer intrusion at LinkedIn.

 4                                                       Mr. Connelly may also testify as an expert
                                                         regarding LinkedIn’s systems and his analysis of
 5                                                       logs and other records of defendant’s intrusions at
                                                         LinkedIn, as reflected in the government’s
 6                                                       separate disclosure of expert testimony.
       Alexander Kuznetsov                               Mr. Kuznetsov will testify regarding defendant’s
 7                                                       background and address.
       Tom Wiegand                                       Mr. Wiegand, an employee of Dropbox, will
 8                                                       testify regarding the compromise of his Dropbox
                                                         corporate credentials in connection with the
 9                                                       intrusion into Dropbox computers.
       United States Secret Service Special Agent        Special Agent LaTulip will authenticate the
10     Richard LaTulip                                   computer image seized during a search executed
                                                         in Ukraine pursuant to a Mutual Legal Assistance
11                                                       Treaty request.
       Joshua Anderson                                   Mr. Anderson, the senior administrator of
12                                                       Afraid.org, will testify regarding the Afraid.org
                                                         subscriber records and will explain the Afraid.org
13                                                       DNS service.
       Dropbox Custodian of Records                      A witness from Dropbox will testify regarding
14                                                       the Dropbox IP log.

15 DATED: February 18, 2020                             Respectfully submitted,

16                                                      DAVID L. ANDERSON
                                                        United States Attorney
17

18                                                      /s/
                                                        MICHELLE J. KANE
19                                                      KATHERINE L. WAWRZYNIAK
                                                        Assistant United States Attorneys
20

21

22

23

24

25

26

27

28

     U.S. AMENDED WITNESS LIST
     CR 16-00440 WHA                                3
